ENTRY
This cause originated under the enforcement proceedings of Gov.Bar R. X, Attorney Continuing Legal Education. Respondent has filed a motion for leave to file a reply to objections filed by the Commission on Continuing Legal Education on January 31, 2003, accompanied by her reply to the answer to objections. Whereas there are no provisions under Gov.Bar R. X(6) for the filing of a reply,
IT IS ORDERED by the court, sua sponte, that respondent’s motion for leave be, and hereby is, denied, and the reply is stricken.